Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment to the specification and claims received on December 14, 2020 is acknowledged and entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an internet communication received on February 9, 2021 with Jae Hahn.

IN THE CLAIMS
Claim 1. (Currently Amended) A method for producing Cannabis saliva [[L.]] L. seed capable of cultivating [[cannabis]] Cannabis female plants, the method comprising:
spraying a first fertilizer composition on soil before sowing Cannabis saliva [[L.]] L. seeds;
sowing Cannabis saliva [[L.]] L. seeds after tilling and preparing the soil on which the first fertilizer composition is sprayed;
inducing the formation of budding flowers by providing [[Cannabis sativa]] Cannabis sativa L. germinated from the Cannabis saliva [[L.]] L. seeds with light, wherein the light is provided under a photosynthetic photon flux density (PPFD) condition of 15 to 20 µMm-2s-1 for 5 to 16 hours for 15 to 30 days: and then providing light under a photosynthetic photon flux density (PPFD) condition of 30 to 40 µMm-2s-1 for 5 to 16 hours for 15 to 30 days;
inducing the formation of male budding flowers in [[cannabis]] Cannabis female plants by removing all Cannabis saliva [[L.]] L. male plants and retaining female plants where male budding flowers are formed [[and]] by spraying a second fertilizer composition on Cannabis saliva [[L.]] L. female plants; [[where the female budding flowers are formed, among Cannabis saliva L. where the budding flowers are formed; and]] 
after the second fertilizer composition was sprayed the light is provided under a photosynthetic photon flux density (PPFD) condition of 10 µMm-2s-1 for 10 to 12 hours and;
producing seeds by fertilizing pollen in the male budding flowers formed in the [[cannabis]] Cannabis female plants with female flowers.
Claim 3 (Currently amended) The method of claim 1, wherein the second fertilizer composition comprises a nitrogen fertilizer, a phosphate fertilizer, a potassium fertilizer, and porous silica, and
the porous silica is a product in which a mixture of solvent, surfactant, aminoethoxyvinyl glycine (AVG), α-aminoisobutyric acid (AIB), and an aqueous silver chloride (AgCl) solution is adsorbed.
Claim 5 (Currently Amended) The method of claim 1, wherein the female flowers are used as a [[cannabis]] Cannabis extract by harvesting flowers and flower petals, and the [[cannabis]] Cannabis extract is low narcotic.
IN THE ABSTRACT
Lines 1, 2, 3, the recitations “Cannabis sativa L.” have been changed to -- Cannabis sativa L. --.
Lines 3, 4, 5, 6 (two occurrences), 7, the genera “cannabis” have been changed to -- Cannabis --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are free of the prior art because the cited references used in the 103 rejections do not teach or suggest a method of producing Cannabis sativa seed by tilling and prepping the soil, spraying a first fertilizer composition on soil before sowing the seeds; inducing formation of budding flowers by germinating the seeds with light under a PPFD condition of 15 to 20 µMm-2s-1 for 5 to 16 hours (support found on pp. 4, 3rd para. and 20, 1st para.) for 15 to 30 days; providing light under PPFD condition of 30 to 40 µMm-2s-1 for 5 to 16 hours (support found on pp. 4, 3rd para. and 20, 1st para.) for 15 to 30 days; inducing formation of male budding flowers (support found on p. 9, lines 4-5) in female plants by removing all male plants and retaining female plants (support found on pp. 22-23) where male budding flowers are formed by spraying second fertilizer composition on female plants.  After the second fertilizer composition was sprayed, a light is provided under PPFD condition of 10 µMm-2s-1 for 10 to 12 hours (support found on p. 27, 4th para., pp. 29-30 and Table 5).  The porous silica has a mixture of solvent, surfactant (support on p. 19, 1st para.) ABG, AIB and aqueous AgCl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                        Conclusion
Claims 1-3 and 5-7 are allowable.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661